DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 15 is objected to because of the following informalities:  
(a) Claim 15 is directed to a computer program product comprising non-transitory computer readable storage medium with instructions to carry out the method according to claim 10, it is suggested to amend the limitation to list the steps of the method of claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talebi-Fard et al. (US 2019/0116631).
Regarding claim 1, Talebi-Fard discloses a  Network Gateway Service, NGS, (Fig. 1; i.e., N3IWF 170) in a Service Based Architecture (p. [0085]), SBA, domain, deployed in a core network of a telecommunications system (see Fig. 1; p. [0085]) wherein said NGS is arranged for operational message handling with communication entities of said telecommunications system external of said SBA domain in accordance with communication interface protocols of said telecommunications system (Fig. 1; p. [0102]; the N3IWF (i.e., network gateway service) is in communication with different network entities via various communication interface protocols such as N2, N3, etc.) , and wherein said NGS is further arranged for service message handling in said SBA domain with at least one of an Access and Mobility Function, AMF, and a Session Management Function, SMF, of said SBA domain (Fig. 1, p. [0102]; the N3IFW relays uplink and downlink control plane signaling between the UE and AMF; handling of N2 signaling from SMF (relayed by AMF) related to PDU sessions).  
Regarding claim 2, Talebi-Fard disclose the NGS according to claim 1, wherein said communication entities at least comprise a Radio Access Network, RAN (Fig. 1; RAN 105), and a User Equipment, UE, operatively connected to said RAN , wherein said operational message handling with said RAN is provided in accordance with core network control plane interface N2 functionality  (p. [0104]) and wherein said operational message handling with said UE is provided in accordance with core network control plane interface N1 functionality (p. [0102]; the N3IFW relays uplink and downlink control plane signaling between the UE and AMF; handling of N2 signaling from SMF (relayed by AMF) related to PDU sessions ).  
Regarding claim 3, Telebi-Fard discloses the NGS according to claim 2, wherein said NGS - is a distinct Network Function, NF, operative in said SBA domain (Fig. 1; p. [0057]).  
Regarding claim 4, Telebi-Fared disclose the NGS according to claim 1, wherein said communication entities comprise a User Plane Function, UPF (Fig. 1; UPF 110), operatively connected to a Radio Access Network, RAN, of said telecommunications system (Fig. 1; UPF 110 and RAN 105 operatively connected), wherein said operational message handling with said UPF is provided in accordance with core network control plane interface N4 functionality (p. [0091]).  
Regarding claim 5, Telebi-Fared disclose the NGS according to claim 4, wherein said NGS is a distinct Network Function, NF, operative in said SBA domain (Fig. 1; p. [0057]).  
Regarding claim 6, Telebi-Fared disclose the NGS according to claim 1, wherein said NGS  is arranged for allocating, in different service messages for said AMF and said SMF, parameters received in an operational message from a communication entity  (Fig. 1, p. [0102]; the N3IFW relays uplink and downlink control plane signaling between the UE and AMF; handling of N2 signaling from SMF (relayed by AMF) related to PDU sessions).
Regarding claim 7, Talebi-Fared disclose the NGS according to claim 1, wherein said NGS ' is arranged for allocating, in an operational message for a communication entity , parameters received in different service messages from said AMF and said SMF (Fig. 1, p. [0102]; the N3IFW relays uplink and downlink control plane signaling between the UE and AMF; handling of N2 signaling from SMF (relayed by AMF) related to PDU sessions).
Regarding claim 8, Talebi-Fared disclose the NGS according to claim wherein said NGS is arranged for operational message handling in accordance with core network control plane interface N2 functionality and core network control plane interface N1 functionality, wherein said NGS is further arranged for providing at least one of Global Unique Temporary UE Identity, GUTI, allocation and AMF selection , and SMF selection (p. [102], last line; p. [0128]). 
Regarding claim 9, Talebi-Fared disclose the NGS according to claim 1, wherein said NGS  is arranged for service message handling involving a Network Repository Function, NRF of said SBA domain (Fig. 1, NFR 130; p. [0098]).
Regarding claim 10, Talebi-Fard discloses a method of operating a Network Gateway Service, NGS, (Fig. 1; i.e., N3IWF 170) in a Service Based Architecture (p. [0085]), SBA, domain, deployed in a core network of a telecommunications system (see Fig. 1; p. [0085]), the method comprising said NGS handling operational messages with communication entities of said telecommunications system external of said SBA domain in accordance with communication interface protocols of said telecommunications system (Fig. 1; p. [0102]; the N3IWF (i.e., network gateway service) is in communication with different network entities via various communication interface protocols such as N2, N3, etc.) , and further handling  service messages in said SBA domain with at least one of an Access and Mobility Function, AMF, and a Session Management Function, SMF, of said SBA domain (Fig. 1, p. [0102]; the N3IFW relays uplink and downlink control plane signaling between the UE and AMF; handling of N2 signaling from SMF (relayed by AMF) related to PDU sessions).  
Regarding claim 11, Talebi-Fard disclose the method according to claim 10, wherein said communication entities at least comprise a Radio Access Network, RAN (Fig. 1; RAN 105), and a User Equipment, UE, operatively connected to said RAN , wherein said operational message handling with said RAN is provided in accordance with core network control plane interface N2 functionality  (p. [0104]) and wherein said operational message handling with said UE is provided in accordance with core network control plane interface N1 functionality (p. [0102]; the N3IFW relays uplink and downlink control plane signaling between the UE and AMF; handling of N2 signaling from SMF (relayed by AMF) related to PDU sessions ).  
Regarding claim 12, Telebi-Fared disclose the method according to claim 10, wherein said communication entities comprise a User Plane Function, UPF (Fig. 1; UPF 110), operatively connected to a Radio Access Network, RAN, of said telecommunications system (Fig. 1; UPF 110 and RAN 105 operatively connected), wherein said operational message handling with said UPF is provided in accordance with core network control plane interface N4 functionality (p. [0091]).  
Regarding claim 13, Telebi-Fared disclose the method according to further comprising at least one of the steps of: allocating, by said NGS , a Global Unique Temporary UE Identity, GUTI, to said UE ; selecting, by said NGS :2, 23 an AMF (p. [102], last line; p. [0128]), selecting, by said NGS , an SMF , 5371 of PCT/EP2018/066013 Preliminary AmendmentAttorney Docket: 3602-2103US1 allocating, by said NGS , in different service messages for an AMF and an SMF , parameters received in an operational message from a communication entity , and allocating, by said NGS ,,in an operational message for a communication entity, parameters received in different service messages from an AMF and an SMF.
Regarding claim 14, Talebi-Fared disclose the method according to claim 10, wherein said NGS  is arranged for service message handling involving a Network Repository Function, NRF of said SBA domain (Fig. 1, NFR 130; p. [0098]).
Regarding claim 15, Talebi-Fared disclose a computer program product, comprising a in-transitory computer readable storage medium storing instructions (p. [0233] ) which, when executed on at least one processor, cause said at least one processor to carry out the method according to claim 10 (see rejection of claim 10).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643